Allowable Subject Matter
Claims 1-7, 9-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or render obvious the combination set forth in the independent claims. Specifically, the prior art does not teach a stiffening wall extending spaced further from a plane, that is formed along openings of a header, than a shoulder of crimp structure which extends from a surface of foot of the stiffening element. Kim et al. (Korean Patent Publication KR10129103B1), considered the closest prior art, teaches proving a stiffening element, stiffening wall, header, and crimp structure. However, Kim fails to disclose a shoulder of a crimp structure or having the stiffening wall extend further from a plane formed by openings in the header than the shoulder. The prior fails to make this obvious and thus the claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763